Name: Commission Regulation (EC) No 2184/94 of 6 September 1994 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: plant product;  foodstuff;  tariff policy
 Date Published: nan

 8 . 9. 94 No L 234/ 1Official Journal of the European Communities I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 2184/94 of 6 September 1994 establishing unit values for the determination of the customs value of certain perishable goods communicated to the Commission in accordance with Article 173 (2) of Regulation (EEC) No 2454/93 is that unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code ('), Having regard to Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (2), as last amended by Regulation (EC) No 1 500/94 (3), and in parti ­ cular Article 173 ( 1 ) thereof, Whereas Articles 173 to 177 of Regulation (EEC) No 2454/93 provide that the Commission shall periodically establish unit values for the products referred to in the classification in Annex 26 to that Regulation ; Whereas the result of applying the rules and criteria laid down in the abovementioned Articles to the elements Article 1 The unit values provided for in Article 173 ( 1 ) of Regula ­ tion (EEC) No 2454/93 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 9 September 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 September 1994. For the Commission Christiane SCRIVENER Member of the Commission 0 OJ No L 302, 19 . 10 . 1992, p. 1 . 0 OJ No L 253, 11 . 10 . 1993 , p . 1 . (3) OJ No L 162, 30. 6 . 1994, p . 1 . No L 234/2 Official Journal of the European Communities 8 . 9. 94 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 1.20 130 1.40 1.50 1.60 1.70 1.80 1.90 1.100 1.110 1.120 1.130 1.140 1.150 1.160 1.170 1.170.1 1.170.2 1.180 1.190 1.200 1.200.1 1.200.2 1.210 1.220 1230 1240 1250 1260 1270 2.10 220 230 2.40 0701 90 511 0701 90 59) 0702 00 101 0702 00 90J 0703 10 19 0703 20 00 ex 0703 90 00 ex 0704 10 101 ex 070410 90 ) 0704 20 00 0704 90 10 ex 0704 90 90 ex 0704 90 90 070511 101 0705 11 90] ex 0705 29 00 ex 0706 10 00 ex 0706 90 90 0707 00 111 0707 00 19J 0708 10 101 0708 10 90) 0708 20 101 0708 20 90J 0708 20 101 0708 20 90) ex 0708 90 00 0709 10 00 ex 0709 20 00 ex 0709 20 00 0709 30 00 ex 0709 40 00 0709 51 30 0709 60 10 0709 90 50 0709 90 70 ex 0714 20 10 ex 0802 40 00 ex 0804 30 00 ex 0804 40 101 ex 0804 40 90J New potatoes Tomatoes Onions (other* than seed) Garlic Leeks Cauliflowers Brussels sprouts White cabbages and red cab ­ bages Sprouting broccoli or calabrese (Brassica oleracea var. italica) Chinese cabbage Cabbage lettuce (head lettuce) Endives Carrots Radishes Cucumbers Peas (Pisum sativum) Beans : Beans (Vigna spp., Pbaseolus spp.) Beans (Pbaseolus ssp., vulga ­ ris var. Compressus Savi) Broad beans Globe artichokes Asparagus :  green  other Aubergines (egg-plants) Ribbed celery (Apium graveo ­ lens var. dulce) Chanterelles Sweet peppers Fennel Courgettes Sweet potatoes, whole, fresh (intended for human consumption) Chestnuts (Castanea spp.), fresh Pineapples, fresh Avocados, fresh 31,55 1 247 238,43 60,58 207,43 9150 25,01 60478 68,06 24,80 40,82 1614 307,41 78,42 268,10 11854 32,57 77776 87,96 32,19 28.70 1134 216,91 55,11 188,70 8324 22,75 55018 61,91 22,56 71,28 2813 53932 136,71 467,87 20760 56,87 137150 15335 56,22 55,11 2191 416,83 10638 362,51 15522 43,90 105358 119,58 42^0 57.81 2331 438,81 11334 385,48 15133 43,14 104614 12738 45,06 53.71 2172 40533 104,22 354,64 14950 41,74 101870 116,85 40,02 17,14 681 129,98 33,09 113,00 4877 13,79 31888 37,18 1332 79,26 3 206 598,09 153,78 52330 22060 61,59 150316 172,41 59,05 36,78 1 463 279,14 71,12 243,78 10454 29,10 68223 79,83 2831 40,96 1 632 310,06 79,27 269,67 11511 32,39 78153 88,99 31,08 21.82 877 162,70 42,58 143,89 5690 17,51 39262 47,92 17,72 16,90 673 12833 32,72 111,98 4 793 1336 31281 36,73 12^8 60,46 2 405 458,53 116,76 398,62 17204 48,65 112485 131,17 47,01 55,21 2193 417,12 106,57 364,08 15879 43,67 103026 119,50 42,86 258,77 10214 1 957,74 496,26 1 69839 75361 206,46 497855 556,69 204,10 261,53 10323 1 978,60 501,55 1 716,50 76165 208,66 503162 562,63 206,27 91,26 3 616 687,78 174,91 600,77 26404 72^3 174000 196,24 72,04 92.83 3894 734,40. 189,09 645,42 21793 71,04 142837 212,96 66,61 61,64 2453 467,78 119,18 408,52 17518 48,77 114325 133,77 47,45 446,72 17633 3 379,66 856,70 2931,96 130098 356,42 859453 961,03 352,33 217,11 8646 1 639,96 420,00 1 429,46 63062 171,19 406332 470,91 167,19 95,92 3814 724,88 18531 635,57 27371 75,84 177278 208,01 74,00 80,83 3 211 610,71 156,02 533,05 23248 63,94 150841 174,96 62,75 832,56 32863 6 298,70 1 596,64 546431 242464 664,27 1 601768 1 791,07 656,65 90,95 3590 688,08 174,42 596,93 26487 72,56 174980 195,66 71,73 73,55 2966 558,22 144,18 49038 19251 54,88 133083 162,05 5733 29,03 1156 22033 56,18 192,26 8 230 22,94 53707 63,06 22,28 78,90 3114 596,95 151,32 517,87 22979 62,95 151807 169,74 62,23 83,78 3 378 639,04 164,08 560,82 21691 62,54 145547 184,60 66,87 57,25 2 259 433,11 109,79 375,74 16672 45,67 110142 123,16 45,15 116,87 4 613 884,23 224,14 767,10 34038 93,25 224862 251,43 92,18 8 . 9. 94 Official Journal of the European Communities No L 234/3 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50 2.60 2.60.1 2.60.2 2.603 2.70 2.70.1 2.70.2 2.703 2.70.4 2.80 2.85 2.90 2.90.1 2.90.2 2.100 2.110 2.120 2.120.1 2.120.2 2.130 2.140 2.140.1 2.140.2 ex 0804 50 00 0805 10 111 0805 10 21 0805 10 31 0805 10 41 080510 15 0805 10 25 0805 10 35 0805 10 45 0805 10 19 0805 10 29 0805 10 39 0805 10 49 ex 0805 20 10 ex 0805 20 30 ex 0805 20 50 ex 0805 20 701 ex 0805 20 901 ex  ¬805 30 10 ex 0805 30 90 ex 0805 40 00 ex 0805 40 00 0806 10 11 0806 10 15 0806 10 19 0807 1010 ex 0807 10 90 ex 0807 10 90 0808 10 31 0808 10 33 0808 10 39 0808 10 51 0808 10 53 0808 10 59 0808 10 81 0808 10 83 0808 10 89 0808 20 31 0808 20 33 0808 20 35 0808 20 39 0808 20 31 0808 20 33 0808 20 35 0808 20 39 Guavas and mangoes, fresh Sweet oranges, fresh :  Sanguines and semi-san ­ guines  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins  Others Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh :  Clementines  Monreales and Satsumas  Mandarins and wilkings  Tangerines and others Lemons (Citrus limon, Citrus limonum), fresh Limes (Citrus aurantifolia), fresh Grapefruit, fresh :  white  pink Table grapes Water-melons Melons (other than water-me ­ lons) :  Amarillo, Cuper, Honey dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral, Future  other Apples Pears Pears  Nashi (Pyrus pyrifo ­ lia) Other 142,61 5629 1 078,93 273,49 936,01 41532 113,78 274374 306,80.112,48 29,20 1152 220,95 56,00 191,68 8 505 2330 56189 62,83 23,03 43,86 1731 331,84 84,11 287,88 12774 34,99 84387 94,36 34,59 34,44 1 359 260,62 66,06 226,10 10032 27,48 66277 74,11 27,17 60,74 2 397 459,58 116,49 398,70 17691 48,46 116872 130,68 47,91 41.00 1 618 310,20 78,63 269,11 11941 32,71 78886 88,20 3234 50,74 2005 383,46 97,43 333,59 14715 40,22 97263 109,46 39,89 50,03 1 975 378,56 95,96 328,41 14572 39,92 96270 107,64 39,46 71,48 2 821 540,83 137,09 469,19 20819 57,03 137535 153,79 5638 83,17 3 283 629,25 159,50 545,89 24222 66,36 160020 178,93 65,60 41,16 1 624 311,40 78,93 270,15 11987 32,84 79189 88,54 32,46 56,83 2 243 429,94 108,98 372,98 16550 4534 109334 122,25 44,82 95.01 3750 718,80 182,20 623,58 27670 75,80 182794 204,39 74,93 19.34 763 146,34 37,09 126,95 5 633 15,43 37214 41,61 15,25 84,19 3 323 636,96 161,46 552,58 24519 67,17 161981 181,12 66,40 62,43 2 464 472,33 119,73 409,76 18182 49,81 120114 13431 49,24 71.35 2 816 539,79 136,83 468,29 20779 56,92 137271 153,49 56,27 165,31 6525 1 250,69 317,03 1 085,01 48144 131,90 318053 355,64 13038 67,08 2 648 507,51 128,64 440,28 19536 53,52 129062 144,31 52,91 No L 234/4 Official Journal of the European Communities 8 . 9 . 94 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.150 2.160 2.170 2.180 2.190 2.200 2.205 2.210 2.220 2.230 2.240 2.250 0809 10 00 0809 20 20 0809 20 40 0809 20 60 0809 20 80 ex 0809 30 90 ex 0809 30 10 0809 40 11 } 0809 40 19j 0810 10 101 0810 10 90) 0810 20 10 0810 40 30 0810 90 10 ex 0810 90 80 ex 0810 90 80 ex 0810 90 30 Apricots Cherries Peaches Nectarines Plums Strawberries Raspberries Fruit of the species Vaccinium myrtillus Kiwi fruit (Actinidia chinensis PlanchJ Pomegranates Khakis (including Sharon fruit) Lychees 85,68 3388 645,25 164,61 562,73 24882 68,38 163247 184,64 67,57 155,38 6144 1 170,13 298,51 1020,50 45123 124,00 296043 334,84 122,54 73,54 2928 555,49 142,26 484,19 21360 57,98 137634 159,51 56,63 207,11 8235 1565,19 400,15 1372,35 59102 163,75 382787 449,15 159,80 60,61 2392 458,58 116,24 397,83 17652 48,36 116618 130,40 47,80 287,14 11334 2172,35 550,66 1884,57 83623 229,10 552431 617,72 226,47 1 232,1 49408 9305,36 2396,74 8133,50 344866 961,01 2323153 2685,64 922,33 194,02 7673 1461,18 372,77 1274,33 56347 154,85 369677 418,12 153,02 163,74 6463 1238,79 314,01 1074,69 47686 130,64 315027 352,25 129,14 147,00 5802 1 112,16 281,91 964,83 42812 117,29 282825 316,25 115,94 236,49 9335 1789,19 453,53 1552,18 68873 188,69 454995 508,76 186,52 454,07 17923 3435,26 870,79 2980,19 132238 362,29 873592 976,84 358,13